Exhibit 10.2
 
AMENDED AND RESTATED
EXCLUSIVE DISTRIBUTION AGREEMENT
 
 
     THIS AMENDED AND RESTATED EXCLUSIVE DISTRIBUTION AGREEMENT (the
"Agreement") is made and entered into as of August __, 2010, to be effective as
of August 31, 2009 (the “Effective Date”), by and between THE ELECTRIC BEVERAGE
COMPANY, INC., a Florida corporation (the "Manufacturer"); TITLE BEVERAGE
DISTRIBUTION, INC., a Florida corporation (the "Distributor"); and BLUE GEM
ENTERPRISE, INC., a Florida corporation (“Blue Gem”), each a “Party” and
collectively the “Parties.”
 
BACKGROUND
 
     Manufacturer is engaged in the manufacture and sale of certain enhanced
water products specified in Section 2 below (as hereinafter further defined, the
"Products");
 
     Manufacturer has the exclusive right to utilize the trademark "TITLE" (the
"Marks") in connection with the Products.
 
     Manufacturer and Distributor previously entered into an Exclusive
Distribution Agreement on or around June 1, 2009, a copy of which is attached
hereto asExhibit A (the “Prior Agreement”), pursuant to which Distributor agreed
to warehouse and distribute the Products to beverage wholesalers and retailers
throughout the United States (the "Territory").
 
      On or around December 8, 2009, Blue Gem entered into a Letter of Intent to
acquire Distributor, a copy of which is attached hereto as Exhibit B (the
“LOI”).  Pursuant to the LOI Blue Gem and Distributor have negotiated and
entered into a Share Exchange Agreement, pursuant to which Blue Gem will acquire
ownership of Distributor and Distributor will become a wholly-owned subsidiary
of Blue Gem (the “Share Exchange”), which Share Exchange is scheduled to close
as soon as certain closing conditions are met, including an SEC approved audit
of Distributor, which audit has not been completed to date.
 
      Distributor has been unable to meet certain minimum distribution
requirements as set forth in the Prior Agreement (the “Minimum Requirements”)
and Manufacturer has requested advance payment for certain Products from
Distributor. 
 
      From May 1, through July 16, 2010, Blue Gem, on behalf of Distributor and
in anticipation of the Share Exchange, both in an effort to secure and protect
its future rights under the Prior Agreement, following the Share Exchange, and
the relationship between Distributor and Manufacturer (the “Protective
Reasons”), paid $1,015,000 to Manufacturer (the “Pre-Payment”), in consideration
for the pre-payment of certain Products which Manufacturer has agreed to produce
and supply to Distributor subsequent to the date of such payment (the “Pre-Paid
Products”), which Pre-Paid Products will include Products as set forth on
Schedule A, and such additional Products as may become subject to this Agreement
as set forth in Section 2(b) below, in such proportions as determined by
Distributor and Manufacturer in their mutual agreement in a total value (as
calculated pursuant to the “Cost to Distributor” of such products as set forth
on Schedule A, as it may be amended from time to time, the “Distributor’s Cost”)
equal to the Pre-Payment.
 
 

--------------------------------------------------------------------------------

 
 
      On or around _________, 2010, Blue Gem advanced $700,000 to Distributor in
order for Distributor to meet its ongoing operating expenses for the Protective
Reasons (the “$700,000 Advance”).
 
      Concurrent with the Parties entry into this Agreement, Blue Gem has
advanced $75,000 in cash and Blue Gem or Distributor has or will advance an
additional $25,000 in cash or Products (the “$100,000 Advance”, and together
with the $700,000 Advance, collectively, the “Advance” and together with the
Pre-Payment, the “Blue Gem Payments”) to Manufacturer on behalf of Distributor,
and in consideration for Manufacturer agreeing to modify the Minimum
Requirements and to make certain other changes, modifications and amendments to
this Agreement as provided herein, including but not limited to the Right of
First Refusal and the Right of Last Refusal and the extension of the Term of the
Prior Agreement (the “Amendments”) as well as Manufacturer and Distributor
agreeing to provide Blue Gem the Security Interest.
 
     This Amended and Restated Distribution Agreement hereby amends, restates
and supersedes the Prior Agreement in its entirety, including the original
“Effective Date” of the Prior Agreement 
 
     For the sake of clarity and in an abundance of caution, the “Effective
Date” of the Prior Agreement shall be revised and amended to the Effective Date
of this Agreement as provided above upon the Parties’  entry into this
Agreement, which was the incorporation date of Distributor in the State of
Florida.
 
     The Parties now desire to enter into this Agreement to amend and restate
the Prior Agreement; to provide for the reduction in the Minimum Requirements
(as modified in Section 3(h) below) and the Amendments in consideration for the
Advance; to document the Blue Gem Payments; and to provide Blue Gem a security
interest in the Distribution Rights and the Pledged Cases (as defined below) in
consideration for agreeing to make the Blue Gem Payments prior to the closing of
the Share Exchange 
 
     NOW, THEREFORE, in consideration of the foregoing and of the mutual
covenants herein set forth, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
 
AGREEMENT
 
      The Agreement shall amend, replace and supersede the Prior Agreement and
shall be effective for all purposes as of the Effective Date.  Manufacturer
agrees that it has and will received valid consideration in connection with the
Blue Gem Payments and the Parties’ entry into this Agreement.  Distributor
agrees that it has and will receive valid consideration from the reduction of
the Minimum Requirements and the Amendments, the Blue Gem Payments and the
Parties entry into this Agreement.  Blue Gem agrees that it will receive valid
consideration in connection with the Parties’ enter into this Agreement, the
reduction in the Minimum Requirements and Amendments, and the grant of the
Security Interest.
 
      1.  Exclusive Distributorship Appointment. Subject to the terms and
conditions set forth herein, Manufacturer hereby appoints Distributor its
exclusive and sole distributor during the term of this Agreement for the sale,
marketing, promotion and distribution of the Products in the Territory, and
Distributor hereby accepts such appointment (the “Distribution Rights”). If any
inquiries for the Products are made from the Territory or for shipments into the
Territory, the enquiring party will be referred to Distributor, Distributor
shall supply Manufacturer with a complete and accurate list of customers that
purchase the Products and shall, each month during the Term of this Agreement,
or any renewal Term, update the list with the names of any new customers.
Distributor shall be entitled to appoint sub-distributors within the Territory
provided that the terms of such appointments shall not be inconsistent with the
terms and conditions of this Agreement and shall be subject to Manufacturers
rights hereunder. Distributor's appointment of sub-distributors shall be to
supplement and augment but not to replace or substitute, wholly or partially,
any of Distributor's obligations or any of Distributor's resources, performance
capabilities and/or ability to fully perform all of Distributor's obligations
under this Agreement, including without limitation, as provided in Section 3
below, in the Territory. Distributor will remain liable for the actions,
omissions and performance of all of Distributor's sub-distributors.
 
-2-

--------------------------------------------------------------------------------

 
      2. Products, Right of First Refusal and Right of Last Refusal. 
 
            (a) The Products subject to this Agreement are the enhanced water
and sports drinks products of the Manufacturer marketed under the name "TITLE"
including, without limitation, those products listed on Schedule A, hereto,
together with any replacements, enhancements, substitutions or additions made
thereto from time to time (the "Products").
 
            (b) The Products and the term Products as used herein shall also
include any food or beverage products (“Additional Products”) distributed by
Manufacturer from time to time during the Term of this Agreement which are made
subject to this Agreement pursuant to Section 2(c), below.
 
            (c) Distributor shall have the right of first refusal to distribute
any Additional Products of Manufacturer (the “Right of First Refusal”) on such
terms and conditions as mutually agreeable between Manufacturer and Distributor.
 
                  (i) In the event that Manufacturer and Distributor are unable
to agree to mutually agreeable terms for the distribution of any Additional
Products within thirty (30) days of being notified in writing by Manufacturer of
such Right of First Refusal, or Distributor desires not to distribute such
Additional Products in its sole discretion, Distributor shall be able to offer
such distribution rights to third parties (or distribute such products itself,
provided that as used in this Section, references to “third party” shall include
the Manufacturer itself in the event it desires to distribute its own Additional
Products), subject to this Section 2(c).  
 
                  (ii) In the event that any third party desires to distribute
the Additional Products, Manufacturer shall promptly notify the Distributor in
writing of the terms and conditions which have been agreed to for the
distribution of such Additional Products by such Manufacturer and such third
party (the “Conditions”), including but not limited to drafts of any
distribution agreements or other material documents, and Distributor shall have
a right of last refusal (the “Right of Last Refusal”) exercisable within fifteen
(15) days from the date of its receipt of the Conditions to exercise such Right
of Last Refusal and distribute such Additional Products pursuant to the
Conditions, provided that it shall have no obligation to accept such Conditions,
and further provided that if such Conditions are not accepted within fifteen
(15) days of the Distributor’s receipt of such written Conditions, the
Manufacturer shall be free to contract with such third party pursuant to the
Conditions.  
 
                  (iii) In the event that there are any material changes to the
Conditions subsequent to the Distributor’s failure to exercise such Right of
Last Refusal and prior to the acceptance of such Conditions by the third party,
the Distributor shall have additional Rights of Last Refusal as provided above,
based on such modified terms.  
 
                  (iv) In the event that Manufacturer fails to enter into any
definitive agreements with any third parties based on the Conditions within
sixty (60) days of the expiration of Distributor’s Right of Last Refusal, such
Right of First Refusal and Right of Last Refusal shall reapply and Manufacturer
shall provide Distributor an additional Right of First Refusal and Right of Last
Refusal (subject to the terms and conditions of this Section 2(c) before moving
forward with any agreement based on the Conditions.
 
 
-3-

--------------------------------------------------------------------------------

 
3. Distributor's Obligations and Exclusivity.
 
 
a.
Distributor shall use commercially reasonable good faith efforts to promote the
wide distribution and sale of the Products to Distributor's accounts in the
Territory (“Distributor’s Accounts”). Distributor shall allocate and devote
thereto at least such resources and efforts as are proportional to the volume
that Distributor's sales of Products in the Territory represent to the volume of
Distributor's sales of all products distributed by Distributor from time to time
in the Territory.

 
 
b.
Distributor shall use commercially reasonable good faith efforts to develop new
business opportunities for Products in Distributor's Accounts in the Territory.

 
 
c.
Distributor shall use commercially reasonable good faith efforts to manage all
Distributor sub-distributors, if any, throughout the Territory to gain system
alignment to promote the sale and distribution of Products.

 
 
d.
Distributor shall use commercially reasonable good faith efforts to secure
extensive in-store merchandising and optimal shelf positioning in Distributor's
Accounts in the Territory with respect to Products.

 
 
e.
Perform complete and efficient distribution functions to and in Distributor's
Accounts throughout the Territory to the reasonable satisfaction of Manufacturer
based on industry standards.

 
 
f.
During the Term, Distributor shall maintain ambient temperature warehouse
facilities suitable for the short term storage and distribution of the Products
as are standard or higher quality than those in the industry for enhanced water
or sports drinks. In the event Manufacturer requires Distributor to store the
Products in temperature controlled facilities, Manufacturer shall pay the cost
of such facilities to the extent they exceed the costs being paid by Distributor
for ambient temperature warehouse facilities, plus the freight costs, if any,
required to transport existing inventory of Products to temperature controlled
facilities.  Distributor shall keep accurate records of inventory, shipments,
returns, accounts receivable and payments and shall retain such records for at
least 5 years.

 
 
g.
Distributor shall make prompt shipments of the Products in accordance with
customers' requirements. During the Term, and for a period of six months
following the expiration of this Agreement for any reason, Distributor shall
allow Manufacturer to inspect its books and records to the extent necessary to
determine Distributor's performance and payments owed to Manufacturer under this
Agreement.

 
 
-4-

--------------------------------------------------------------------------------

 
          (h)   Distributor's right to be the exclusive distributor in the
Territory is conditioned upon Distributor purchasing Products from the
Manufacturer amounting to, in the aggregate, a minimum of:
 
(i)  XXXXXXX cases of the Products from the Effective Date through December 31,
2010 (the “Initial Exclusivity Term”) (provided that Manufacturer agrees to
waive any deficiency in Distributor not meeting such XXXXXXX case obligation
during the Initial Exclusivity Term in connection with the Blue Gem Payments);
 
(ii)  XXXXXX cases of the Products during 2011 (i.e., January 1, 2011 through
December 31, 2011);
 
(iii)  XXXXXXX cases of the Products during 2012 (i.e., January 1, 2012 through
December 31, 2012);
 
(iv) XXXXXX cases of the Products during 2013 (i.e., January 1, 2013 through
December 31, 2013);
 
(v) XXXXXXX cases of the Products during 2014 (i.e., January 1, 2014 through
December 31, 2014); and
 
(vi) XXXXXXX cases of the Products during 2015 (i.e., January 1, 2015 through
December 31, 2015). 
 
             Minimum purchases applicable to any renewal of this Agreement shall
be determined by Manufacturer at the time of renewal. In the event Distributor
fails to achieve the minimum purchase requirements, and the Pre-Payment has been
fully satisfied, Manufacturer may, in its sole discretion, terminate
Distributor's exclusive right to distribute the Products in the Territory,
provided, however, that all other terms and conditions of this Agreement shall
remain in full force and effect.
 
           (i)  Notwithstanding the minimum purchase requirements to maintain
exclusivity set forth in Section 3(h) above, the minimum purchase requirements
shall be adjusted to reasonably correspond to that percentage of the major
markets for the Products in which Manufacturer is fulfilling its obligation to
promote the Products in accordance with Section 4(a) below. In the event
Distributor's purchases of the Products do not, in any given year, equal or
exceed the minimum purchase requirements to maintain exclusivity, Distributor
may, within 10 business days following the expiration of such year, (a) remit to
Manufacturer in immediately available funds an amount equal to the difference
between Distributor's purchases for the year and the minimum purchase
requirement (the “Exclusivity Extension Fee”) as set forth in Section 3(h), as
adjusted as set forth in the previous sentence, as documented in writing and
provided to Distributor prior to the due date of such payments, or (b) at
Distributor’s option, credit the amount of the Exclusivity Extension Fee against
any remaining balance due in connection with the Pre-Payment.
 
 
-5-

--------------------------------------------------------------------------------

 
           (j)  Distributor shall supply Manufacturer with quarterly projections
for its and any sub-distributor's requirements during the term.
 
           (k)  Distributor shall not sell the Products to any customer for a
price below that set forth on Schedule A without the Manufacturer's consent.
 
4. Manufacturer's Obligations,
 
 
a.
Manufacturer shall make commercially reasonable efforts to promote the Products
to the public in the Territory to support Distributor's sales and distribution
efforts and, pay any slotting, advertising or similar fees to retailers with
which Manufacturer, in its sole discretion, agrees to participate in such
fashion.

 
 
b.
Manufacturer shall, at its expense, supply Distributor with promotional
literature, signage, display racks and other marketing tools.

 
 
c.
Manufacturer shall make prompt delivery of the Products in accordance with
Distributor's or any sub-distributor's requirements; provided that all Products
ordered and/or requested by Distributor shall be manufactured and delivered to
Distributor within sixty (60) days of such order.

 
 
d.
Manufacturer shall repay the Pre-Payment to Blue Gem in cash or Products as
provided herein.

 
5.
Ownership by Manufacturer. The Manufacturer acknowledges and agrees that the
list of customers that purchase the Products from the Distributor including
names, addresses, telephone and fax numbers, email addresses, sales information,
payment record and other contact information of such persons shall be deemed to
be owned exclusively by Distributor (the “Distributor Customers”).  The
Distributor agrees that all sales materials provided to the Distributor shall be
deemed to be owned exclusively by the Manufacturer. Upon termination of this
Agreement for any reason, the Distributor shall immediately deliver all sales
and promotional materials relating to the Products to the Manufacturer.  In the
event this Agreement is terminated by Manufacturer for Cause, the Distributor
shall deliver to the Manufacturer, a listing of the Distributor Contacts, which
shall thereafter become the mutual property of the Manufacturer and the
Distributor.  In the event this Agreement is terminated for any other reason,
the Distributor Customers shall remain the property of Distributor and the
Manufacturer shall have no right to use or contact such Distributor Customers.

 
 
-6-

--------------------------------------------------------------------------------

 
6.
Term. Unless sooner terminated as hereinafter provided, the term of this
Agreement shall be for the period from the Effective Date until December 31,
2015 and shall be renewable thereafter for additional periods, by the mutual
agreement of the Parties (collectively the “Term”).

 
7. Termination for Cause. 
 
           (a)  Either party may terminate this Agreement for Cause. For
purposes of this Agreement, “Cause” shall mean if the non-terminating party has
failed to perform one or more of its material obligations hereunder, which
failure or default shall not have been cured within thirty (30) days after
written notice specifying the nature of such failure or default by the
terminating party has been received by the non-terminating party; or any event
of egregious misconduct involving serious moral turpitude to the extent that, in
the reasonable judgment of the terminating party, the non-terminating party’s
credibility and reputation no longer conform to the terminating party’s
standards. 
 
           (b) Manufacturer may terminate this Agreement in the event the
Manufacturer enters into an agreement to sell all or substantially all of its
assets that comprise its Products business or the controlling ownership interest
of the Manufacturer is sold in an arm's length transaction to a third party, in
which event Manufacturer shall pay to Distributor the fair market value of
Distributor’s distribution rights in the Products.
 
           (c) Notwithstanding the above right to terminate this Agreement for
Cause, such terminating party shall have any and all other rights, claims, and
causes of actions in law or equity following such termination to seek damages
from the breaching Party in the event of any breach hereunder.
 
8. Representations and Warranties of Manufacturer: Manufacturer represents and
warrants to Distributor as follows:
 
 
a.
The Manufacturer is a duly organized and active corporation in good standing
under the laws of Florida.

 
 
b.
Neither the execution and delivery of this Agreement nor the consummation of the
actions contemplated hereby will (i) violate any provisions of the articles of
incorporation or bylaws of the Manufacturer; (ii) violate, or be in conflict
with or constitute a default (or an event that, with notice or lapse of time or
both, would constitute a default) under any contract to which Manufacturer is a
party; or (iii) violate any laws, statutes, ordinances, regulations, decrees,
judgments to which the Manufacturer is subject.

 
 
c.
Manufacturer has the full and unrestricted right, power and authority to enter
into and perform the terms, covenants and conditions of this Agreement and to be
bound thereby during the entire term of this Agreement. This Agreement
constitutes a legal, valid and binding obligation of Manufacturer, enforceable
against Manufacturer in accordance with its terms.

 
 
-7-

--------------------------------------------------------------------------------

 
           (d) No representations or warranties of Manufacturer contained in
this Agreement, and no other information provided by Manufacturer to Distributor
or Distributor's agents or representatives, contains or will contain an untrue
statement of material fact, or omits or will omit to state a material fact,
necessary to make the statements herein or therein not misleading.
 
9. Representations and Warranties of Distributor. Distributor represents and
warrants to Manufacturer as follows:
 
 
a.
Distributor is a duly organized and validly existing corporation, in good
standing under the laws of the State of Florida. Distributor is duly qualified
to do business and is in good standing in each jurisdiction in which the conduct
of its business or the ownership, leasing or use of its properties makes such
qualification necessary.

 
 
b.
Neither the execution and delivery of this Agreement nor the consummation of the
actions contemplated hereby will (i) violate any provisions of the charter
documents or bylaws of Distributor; (ii) violate, or be in conflict with or
constitute a default (or an event that, with notice or lapse of time or both
would constitute a default) under any contract to which Distributor is a party;
or (iii) violate any Law binding upon Distributor,

 
 
c.
Distributor has the full and unrestricted right, power and authority to enter
into and perform the terms, covenants and conditions of this Agreement and to be
bound thereby during the entire term of this Agreement. This Agreement
constitutes a legal, valid and binding obligation of Distributor, enforceable
against Distributor in accordance with its terms.

 
 
d.
No consent, approval or authorization of, or filing or registration with, any
governmental entity or third party is required in connection with the execution,
delivery and performance of this Agreement by Distributor.

 
 
e.
Distributor has (i) complied with all laws, and Distributor has not received any
notice asserting or alleging any noncompliance with any Laws; (ii) filed with
the proper authorities each statement, report, information and form required by
each Law; and (iii) maintained in full force and effect each license, permit,
registration and similar entitlement necessary or proper in the conduct of its
business and operations, and, to the best knowledge of Distributor, no
revocation or limitation thereof is threatened or pending.

 
 
f.
No representations or warranties of Distributor contained in this Agreement, and
no other information provided by Distributor to Manufacturer or to
Manufacturer's agents or representatives, contain or will contain an untrue
statement of material fact, or omits or will omit to state a material fact,
necessary to make the statements herein or therein not misleading.

 
 
-8-

--------------------------------------------------------------------------------

 
10. Prices and Terms of Payment.
 
           (a)  The prices (in U.S. Dollars) to be paid by Distributor for the
Products shall be as set forth in Schedule A. Distributor shall purchase
Products and resell the Products at the prices shown on Schedule A. Prices paid
by Distributor to Manufacturer are FOB Distributor's warehouse. Manufacturer
shall have the right to change the prices of the Products at any time upon
thirty (30) days prior written notice to Distributor, provided, however, that
Manufacturer shall not increase the prices of the Products until the Pre-Payment
has been fully satisfied.
 
           (b)  Invoices shall be due and payable Forty-five (45) days after
Distributor delivers the Products to its wholesale or retail customer.
 
           (c) Manufacturer shall promptly pay or credit to Distributor’s
account, when due, but in no event less frequently than monthly, all credits,
discounts, allowances, promotional concessions made to retailers, incentive
payments, bill backs or other reimbursements due Distributor pursuant to any
program or sales guarantee offered by Manufacturer to retailers or any other
program to which the parties now or hereafter agree or are otherwise obligated
to adhere.  Manufacturer and Distributor agree that time is of the essence with
respect to this duty.
 
11. Delivery; Return of Products.
 
 
a.
Distributor shall place written orders for its requirements of Products with
Manufacturer, each of which orders shall be acknowledged and confirmed in
writing by Manufacturer (“Orders”).

 
 
b.
Manufacturer shall not be liable to Distributor for any inability or failure to
meet shipment requirements due to force majeure. An event of force majeure shall
be deemed to have occurred if Manufacturer is unable to deliver Products to
Distributor or Distributor is unable to deliver Products to its customers by
reason of any war (declared or undeclared), act of public enemy, riot, epidemic,
fire, hurricane, flood, casualty, accident, labor controversy (including,
without limitation, any lockout, walkout, strike, or threat thereof), government
order or regulation, judicial order or decree (including, without limitation,
any grant of injunctive relief, whether imposed on an industry-wide basis or
affecting only Manufacturer or act of God).

 
 
-9-

--------------------------------------------------------------------------------

 
 
c.
Distributor shall inspect all Products promptly upon receipt, and may reject any
Products that, upon receipt or at any future time, fail in any material way to
meet the specifications for the Products due to quality deficiencies, packaging
problems or other errors or defects. To reject a Product, Distributor shall,
within five (5) days of receipt of the Products, notify Manufacturer in writing,
by fax, or by e-mail of its rejection. Thereafter, Distributor shall return the
rejected Products to Manufacturer at Manufacturer’s cost, or destroyed at
Manufacturer’s option, in either case for full credit or replacement.

 
           (d) Right to Self Produce.  In the event that Distributor Orders any
Products from Manufacturer during the term of this Agreement, and Manufacturer
fails to manufacture and provide such Products to Distributor or fails to
replace Products that are in Distributor’s reasonable judgment defective, unfit
for sale or which do not meet the specifications of the Products, for a period
of sixty (60) days from the date of such Order (each a “Failure to Distribute”),
which Failure to Distribute is not the result of Section 11(b), above,
Distributor shall have the right to and shall automatically be granted a license
to (i) produce such Products itself at its own cost and expense (“Self
Production”); (ii) use Manufacturer’s Marks, trademarks, copyrights and other
intellectual property, including but not limited to logos, labels and slogans
and use any boxes, cases, cartons or bottles that Distributor may have on hand
in connection with such Self Production, free of charge or liability; and (iii)
sell such Products itself pursuant to such Orders in the ordinary course of
business.  In the event that the Distributor affects a Self Production, it shall
not be liable to Manufacturer for any intellectual property infringement of any
kind and shall not be required to pay Manufacturer any part of the proceeds
Distributor receives in connection with such Self Production. Distributor’s
right to Self Production shall automatically cease at such time as Manufacturer
has complied with and supplied Products for all outstanding Orders, provided
that Distributor shall be able to continue to sell, until such supply is
exhausted, any products produced by such Self Production
 
12.
Trade Names and Trademarks. Distributor acknowledges the validity of any
registrations or registration applications for the Marks (as applicable) and
further acknowledges and agrees that Manufacturer has the sole and exclusive
right to utilize the Marks (including all goodwill associated therewith), in the
Territory. All use by Distributor of the Marks shall be deemed to inure
exclusively to the benefit of the Manufacturer.

 
13.
Confidential Information.

 
           (a)  Distributor acknowledges that, in order to effectuate this
Agreement, Manufacturer may reveal to Distributor certain trade secrets or
proprietary information that are the property of Manufacturer. Distributor shall
not divulge or use for its own benefit any information with respect to the
business of Manufacturer except as may be required by law or as necessary to
perform its duties under this Agreement. In addition, Manufacturer agrees to use
its best efforts to ensure that no related entity shall divulge such
information. This obligation shall survive the expiration or other termination
of this Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
           (b)  Distributor expressly agrees that the Manufacturer, in addition
to any other rights or remedies which it may have, shall be entitled to
injunctive and other equitable relief to prevent a breach by Distributor of this
section.
 
      14. Security Interest in the Distribution Rights.
 
 
a.
In the event that either (a) the Share Exchange does not close; or (b) the
Distributor does not become a wholly-owned subsidiary of Blue Gem, prior to
September 30, 2010 (the “Required Date”), Blue Gem shall automatically, and
without any required action by any party be transferred and own all of
Distributor’s right, title and interest in and to the Distribution Rights (which
shall include Distribution Rights to any Additional Products made part of this
Agreement as provided in Section 2(c), above) and have such other rights,
obligations and liabilities as set forth in the other terms and conditions of
this Agreement (the “Rights Transfer”). 

 
 
b.
Prior to the Required Date, Distributor shall not sell, pledge or otherwise
transfer (whether voluntarily, involuntarily, by operation of law, or by gift or
for consideration) its rights under this Agreement, including but not limited to
the Distributor Rights  Any such sale, pledge or other transfer shall be null
and void and shall confer no rights on the purported transferee. 

 
 
c.
Distributor shall take commercially reasonable efforts to preserve and protect
the Distribution Rights and shall notify Blue Gem in writing at least five (5)
days prior to the occurrence of any event which would jeopardize, limit or
terminate the Distribution Rights.

 
 
d.
In the event any Rights Transfer occurs, Blue Gem shall have all rights,
ownership in and title to the Distribution Rights, and agrees to otherwise be
bound by the terms and conditions of this Agreement (as such are modified by the
Parties from time to time).  Distributor and Manufacturer agree that in the
event of a Rights Transfer, Blue Gem shall have all rights, obligations and
liabilities of Distributor hereunder and for the purposes of the relationship of
Manufacturer and Blue Gem moving forward, each reference herein to Distributor
shall be replaced by a reference to Blue Gem, provided that Blue Gem shall not
have any liability for any obligations or outstanding debts of Distributor owed
to Manufacturer prior to the effective time of the Rights Transfer.  Effective
immediately upon the Rights Transfer, Distributor shall have no further rights,
obligations or interest under this Agreement.

 
 
e.
As further security for the Blue Gem Payments and the terms and conditions of
this Agreement, Distributor hereby grants Blue Gem a first priority security
interest over 10,000 cases of Products currently owned by Distributor and held
at Distributor’s principal place of business and Manufacturer hereby grants Blue
Gem a first priority security interest over the first additional cases of
Products produced by Manufacturer pursuant to this Agreement in total value
(based on the Distributor’s Cost) equal to the Pre-Payment (collectively the
“Pledged Cases”).  In the event of any Rights Transfer, Blue Gem shall
automatically be provided all right and ownership over the Pledged Cases (and/or
the right to ownership of such Pledged Cases as manufactured by Manufacturer
from time to time), and Distributor and Manufacturer agree to take whatever
steps necessary and execute whatever documents necessary to affect the transfer
to Blue Gem of the ownership of and rights to such Pledged Cases (which shall
include, but not be limited to the production by Manufacturer of any Pledged
Cases not then manufactured by Manufacturer).  In the event any of the Pledged
Cases are sold or distributed by Distributor from the date of the Parties’ entry
into this Agreement until the Required Date, such funds shall be paid to Blue
Gem as a partial repayment of the Pre-Payment and shall proportionally reduce
the required value of the Pledged Cases.  

 
 
-11-

--------------------------------------------------------------------------------

 
 
f.
Following a Rights Transfer and the transfer of the Pledged Cases to Blue Gem,
Blue Gem shall have no other rights against either Distributor or Manufacturer
in connection with such Blue Gem Payments, and such Blue Gem Payments shall be
considered satisfied in full in consideration for such Rights Transfer and
transfer of such Pledged Cases, provided that this Agreement and the terms and
conditions hereof shall remain in full force and effect as between Blue Gem
(taking the place of Distributor as provided above) and Manufacturer.

 
 
g.
In the event of the consummation of the Share Exchange, Blue Gem agrees to waive
and forgive the repayment of the Advance; however, the Pre-Payment shall still
apply as a pre-payment towards the full value of additional Products produced by
Manufacturer based on the Distributor’s Cost, and Manufacturer agrees to supply
Distributor on behalf of Blue Gem Products equal in value (based on the
Distributor’s Cost) to the Pre-Payment at no cost to Distributor or Blue Gem.

 
 
h.
For the purposes of this Agreement, the Rights Transfer and the pledge of the
Pledged Cases shall be defined herein as the “Security Interest”

 
15. Indemnification.
 
 
a.
Manufacturer shall indemnify and save harmless Distributor from and against all
losses, claims, damages or other costs of any nature or kind whatsoever arising
directly or indirectly out of or relating to (i) the breach of any warranty,
representation or agreement made by Manufacturer to Distributor in this
Agreement; (ii) Distributor’s use in the Territory of any intellectual property
associated with the Products; (iii) the negligence or intentional misconduct of
Manufacturer or its officers, employees, agents or contractors; or (iv) the
quality or condition of, or inherent defect in, the Products, at the time of
their delivery to Distributor, including, but not limited to, any imperfection,
substandard quality, contamination, packaging, processing or other condition
relating to the Products.  Such indemnity shall include, but not be limited to,
reasonable expenses, costs of Product recalls, attorneys’ fees and
disbursements, court costs and other expenses of investigation, litigation or
settlement, of any such losses, claims, damages or other costs.

 
 
b.
Distributor shall indemnify and save harmless Manufacturer from and against all
losses, claims, damages or other costs of any nature or kind whatsoever arising
directly or indirectly out of or relating to (i) the breach of any warranty,
representation or agreement made by Distributor to Manufacturer in this
Agreement; or (ii) the negligence or intentional misconduct of Distributor or
its officers, employees, agents or contractors.  Such indemnity shall include,
but not be limited to, reasonable expenses, attorneys’ fees and disbursements,
court costs and other expenses of investigation, litigation or settlement of any
such losses, claims, damages or other costs.

 
16.
Terms of Repayment of Pre-Payment.

 
      (a)  Until such time as the Pre-Payment has been fully satisfied, Blue Gem
shall credit the total dollar amount of each delivery of Products to Distributor
by Manufacturer against the outstanding balance of the Pre-Payment based on the
Distributor’s Cost.
 
      (b) The Parties acknowledge and agree that the Pre-Payment was made, in
part, in anticipation of certain orders for Products procured by Manufacturer
(e.g. Publix and others) (the “Direct Orders”).  Accordingly:
 
            (i) in the event any Pre-Paid Product is shipped from the
Manufacturer directly to retail customers pursuant to Direct Orders,
Manufacturer shall assign all revenues received or to be received by
Manufacturer from the Direct Orders to Blue Gem and Blue Gem shall in turn
credit those amounts against the outstanding balance of the Pre-Payment. 
 
 
-12-

--------------------------------------------------------------------------------

 
            (ii) in the event any Pre-Paid Product is delivered to Distributor
(or Blue Gem in the event the Rights Transfer has occurred) pursuant to Section
16(a) above and subsequently delivered by Distributor (or Blue Gem in the event
the Rights Transfer has occurred) to retail customers pursuant to Direct Orders,
Manufacturer shall assign all revenues received or to be received by
Manufacturer from the Direct Orders to Blue Gem, provided, however, Blue Gem
shall not credit those amounts against the outstanding balance of the
Pre-Payment
 
      (c) Manufacturer hereby authorizes Blue Gem to file a UCC-1 Financing
Statement in the State of Florida to perfect its security interest in the
Pledged Cases and the accounts receivable and proceeds of any sale of the
Pledged Cases in conjunction with the Direct Orders. In the event any of the
Pledged Cases are sold or distributed by Distributor from the date of the
parties’ entry into this Agreement until the Required Date, such funds shall be
paid to Blue Gem as a partial repayment of the Pre-Payment. 
 
 17. Insurance.  During the Term of this Agreement and for five (5) years
thereafter, Manufacturer shall maintain in full force and effect commercial
general liability insurance on an occurrence, and not a claims made basis, with
product liability coverage respecting the sale of the Products in an amount of
not less than three million dollars (US $3,000,000) in the aggregate and three
million dollars (US $3,000,000) per occurrence, with Distributor as an
additional named insured, and shall provide Distributor with proof of such
coverage.  During the Term of this Agreement and for five (5) years thereafter,
Distributor shall maintain in full force and effect commercial general liability
insurance on an occurrence, and not a claims made basis, with product liability
coverage respecting the sale of the Products in an amount of not less than three
million dollars (US $3,000,000) in the aggregate and three million dollars (US
$3,000,000) per occurrence, with Manufacturer as an additional named insured,
and shall provide Manufacturer with proof of such coverage.   
 
18. Notices. All notices required or permitted by this Agreement shall be sent
in writing to the other party by hand, over-night courier, telefax or registered
or certified mail, postage paid, return receipt requested, as follows:
 

 
If to Manufacturer, to:
 
 
Robert Friedopfer
 
The Electric Beverage Company
 
4770 Biscayne Blvd., Suite 1460
 
Miami, FL 33137
 
Fax: 305-572-9851
 
 
If to Distributor, to:
 
 
Allan Sepe
 
Title Beverage Distribution, Inc.
 
12805 N.W. 42 Ave.
 
Opa-Locka, Florida, 33054
 
Fax: 305-572-9851
 
   
If to Blue Gem, to:
     
Allan Sepe
 
Blue Gem Enterprise, Inc.
 
12805 N.W. 42 Ave.
 
Opa-Locka, Florida, 33054
 
Fax: 305-_______________

 
 
-13-

--------------------------------------------------------------------------------

 
 
     The foregoing addresses and telefax numbers shall be deemed valid until the
party whose address or telefax number is listed above notifies the other party
in writing of any change thereto. Notice will be deemed to have been given on
the date the notice has been delivered by hand or by over-night courier or sent
by telefax, or the date which is three U.S. business days after deposit in the
U.S. mail to the address or telefax number (as applicable) listed above for the
party to whom it is sent.
 
 
19.
Parties' Relationship. Nothing contained in this Agreement shall be construed to
create a partnership or joint venture between the parties or to make either
party the agent of the other.

 
 
20.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Florida without regard to its conflicts of laws
provisions.

 
 
21.
Entire Agreement: Amendments. This Agreement (including the Exhibits and
Schedules hereto) contain the entire agreement between the parties hereto and
there are no representations, warranties, inducements, promises, covenants,
agreements or undertakings between the parties other than those set forth herein
or which may be subsequently entered into and recorded in a writing executed by
both parties hereto. No amendments to this Agreement shall be binding unless
such amendments shall be in writing and duly executed by both parties hereto.

 
 
22.
Assignment. This Agreement may not be assigned by Distributor without the
written consent of Manufacturer, which may be granted or withheld in
Manufacturer's sole and absolute discretion.

 
 
23.
Waiver. No waiver by either party hereto of any provision of this Agreement
shall operate or be construed as a continuing waiver or as a waiver of any other
provision hereof, whether or not similar, or as a waiver of any subsequent
breach of any provision hereof. No waiver shall be binding unless executed in
writing by the party making the waiver.

 
 
-14-

--------------------------------------------------------------------------------

 
 
24.
Severability. Any provision of this Agreement which is deemed invalid, illegal
or unenforceable in any jurisdiction shall, as to that jurisdiction and subject
to this Section 24, be ineffective to the extent of such invalidity, illegality
or unenforceability, without affecting in any way the remaining provisions
hereof in such jurisdiction or rendering that or any other provisions of this
Agreement invalid, illegal or unenforceable in any other jurisdiction. If any
covenant is deemed invalid, illegal or unenforceable because its scope is
considered excessive, such covenant shall be modified so that the scope of the
covenant is reduced only to the minimum extent necessary to render the modified
covenant valid, legal and enforceable.

 
 
25.
Submission to Jurisdiction. Each of the parties hereto consents to the
jurisdiction of the state and federal courts located in Miami-Dade County,
Florida, and irrevocably agrees that all actions or proceedings relating to this
Agreement or any agreement or instrument executed hereunder shall be litigated
in such forum, and each of the parties waives any objection which it may have
based on improper venue or forum non-conveniens to the conduct of any such
action or proceeding in any such forum and waives personal service of any and
all process upon it, and consents to all such service of process made in the
manner set forth in the notice section of this Agreement. Nothing contained in
this Section 25 shall affect the right of either party to serve legal process on
the other party in any other manner permitted by law.

 
 
26.
Construction. This Agreement shall, in all cases, be construed simply, according
to its fair meaning, and not strictly for or against either party. Any section
and paragraph headings contained in this Agreement are for convenience of
reference only and shall not affect the construction or interpretation of this
Agreement.

 
 
27.
Incorporation. All Exhibits and Schedules to this Agreement and any other
documents to be delivered hereunder are incorporated herein by this reference.

 
 
28.
Attorneys’ Fees. In any judicial action, arbitration or proceeding between the
parties hereto to enforce any of the provisions of this Agreement or in
connection with the defending of such judicial action or proceeding brought by
the other party hereto, regardless of whether such action or proceeding is
prosecuted to judgment and in addition to any other remedy, the successful party
in such legal action shall be entitled to receive from the unsuccessful party
all costs, expenses and fees (including reasonable attorneys' fees) incurred by
the successful party in connection with such action or proceeding, including any
appeal thereto.

 
 
29.
WAIVER OF JURY TRIAL. THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT EITHER
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY ACTION ARISING UNDER OR RELATING TO
THIS AGREEMENT.

 
 
30.
Counterparts. This Agreement may be executed in several counterparts, each of
which is an original.  It shall not be necessary in making proof of this
Agreement or any counterpart hereof to produce or account for any of the other
counterparts.  A copy of this Agreement signed by one Party and faxed or scanned
and emailed to another Party (as a PDF or similar image file) shall be deemed to
have been executed and delivered by the signing Party as though an original.  A
photocopy or PDF of this Agreement shall be effective as an original for all
purposes.

 
 
 
 
-15-

--------------------------------------------------------------------------------

 
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
above first written to be effective as of the Effective Date.
 

 
MANUFACTURER:
 
 
THE ELECTRIC BEVERAGE COMPANY
     
By: /s/ Robert Friedopfer
      
Robert Friedopfer, CEO
   
 
DISTRIBUTOR:
 
 
TITLE BEVERAGE DISTRIBUTION, INC.
     
By: /s/ Allan Sepe
 
Allan Sepe, CEO
     
BLUE GEM
 
BLUE GEM ENTERPRISE, INC.
     
By: /s/ Allan Sepe
     
Allan Sepe, CEO

 
 
 
 
 
 
 
 
-16-

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 
 
DELIVERED PRICES
 
 
 
 
 
 
 
 
TITLE Sports Drink:
 
 
Cost to Distributor (20oz, 24 pack) $XX.XX
 
Cost to Distributor (32oz, 12 pack) $XX.XX
 
Cost to Distributor (20oz, 8 pack per case (24 total))) $XX.XX
 
 
 
 


 
-17-

--------------------------------------------------------------------------------

 